                               The conference scheduled for July 22, 2021 is
                               adjourned to January 7, 2022 at 2:30 p.m.


July 8, 2021
                                                                               Orrick, Herrington & Sutcliffe LLP
                                                               7/12/2021
BY ECF                                                                         51 West 52nd Street
                                                                               New York, NY 10019-6142

Hon. Vernon S. Broderick                                                       +1 212 506 5000
United States District Judge                                                   orrick.com

United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse                                     Elyse D. Echtman

40 Foley Square                                                                E eechtman@orrick.com
New York, NY 10007                                                             D +1 212 506 3753
                                                                               F +1 212 506 5151




Re:    DISH Network L.L.C., et al. v. Asia TV USA Ltd., et al., 19-cv-00021-VSB-BCM

Dear Judge Broderick:

        On behalf of all parties, we respectfully submit this joint letter motion to adjourn the post-
discovery conference currently scheduled for July 22, 2021 (Doc. 384) and to reschedule that
conference to a date and time convenient for the Court after December 30, 2021. This is the
parties’ first request for an adjournment of the July 22, 2021 conference. The requested
adjournment will not affect any other dates in this matter. The bases for this joint request are set
forth below.

       When this Court scheduled the post-discovery conference for July 22, 2021, the discovery
deadline in this case was July 14, 2021, per Order of Magistrate Judge Moses. Doc. 345 ¶ 3.
Magistrate Judge Moses subsequently extended the discovery deadline to September 30, 2021.
Doc. 390 ¶ 3. On July 7, 2021, on joint motion of the parties, Magistrate Judge Moses further
extended the discovery deadline in this case to December 30, 2021 for good cause shown. Docs.
410, 411. Given this recent extension granted by Magistrate Judge Moses, the parties respectfully
submit that the post-discovery conference before this Court, currently scheduled for July 22, 2021,
should be adjourned until a date convenient for the Court that is after the new December 30, 2021
discovery deadline. We appreciate the Court’s consideration of this joint request.

                                               Respectfully submitted,

                                               /s/ Elyse D. Echtman

                                               Elyse D. Echtman


cc: Counsel for Defendants
